Order entered July 2, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00227-CV

                               STEWART HUNTER, Appellant

                                                V.

               THOMAS GUERCIO AND SHELDON ROBINSON, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02165-2012

                                            ORDER
       Before the Court is appellant’s June 29, 2018 unopposed third motion to extend time to

file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by

July 6, 2018. We expressly caution appellant that failure to file a brief may result in the

dismissal of this appeal without further notice. TEX. R. APP. P. 38.8(a)(1).


                                                       /s/   DAVID EVANS
                                                             JUSTICE